                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


 MICHAEL A. MENDEZ,

                Plaintiff,                                         Civ. No.: 06-6 106

         V.

                                                                       OPINION
 MICHAEL J. ASTRUE, Commissioner of
 Social Security,

                Defendant.

       WILLIAM J. MARTINI, U.S.D.J.:
       This matter comes before the Court on Plaintiff Michael A. Mendez’s (“Plaintiff’) appeal
of a decision by Defendant Michael J. Astrue (“Defendant”), the former commissioner of the
Social Security Administration (“SSA”). Plaintiff seeks remand and reversal of an SSA
determination that he was not disabled between January 26, 2002 and October 7, 2003. P1. Br.,
ECF No. 10 (“Brief’). For the reasons set forth below, the appeal is DENIED.
 I.    BACKGROUND
        Plaintiff alleges that since January 26, 2002, he has been totally disabled and unable to
work due to mental and physical impairments. Brief at 3. Plaintiff originally filed for disability
insurance benefits and supplemental security income in May and June of 2002. Admin. Record
at 18, 47-52, ECF No. 18 (“AR”). His application was denied initially and on reconsideration.
AR at 47-58. Plaintiff then requested a hearing, which took place in June 2004 before
Administrative Law Judge Katherine Edgell (“AU”). AR at 32. The AU determined Plaintiff
was disabled as of October 7, 2003, but not before that date. AR at 112. Plaintiff appealed, and
the SSA’s Appeals Counsel issued a Notice of Affirmation and Order remanding the case to the
AU for further consideration. AR at 43-46, 84. Pursuant to the Appeals Counsel’s order, the
AU held another hearing on April 18. 2006. AR at 18. Once again, she issued a decision
(“Decision”) finding Plaintiff not disabled prior to October 2003. AR at 24. Plaintiff appealed
again, but this time the Appeals Counsel denied his request for review, making the AU’s
Decision the final, appealable order. AR at 8-11.
        Plaintiff filed suit in this Court on December 19, 2006. ECF No. 1. The case was assigned
to a now-retired district judge. By consent, the Court remanded the matter to the SSA to locate
Plaintiffs claim file. ECF No. 7. Defendant submitted the record in December 200$. In 2009,
the parties submitted briefing. See P1. Br.; Def. Opp., ECF No. 12, P1. Reply, ECF No. 14. Other
than a notice of appearance on behalf of Defendant, the case sat donriant until 2019. On June
18, 2019, Chief Judge Freda L. Wolfson reassigned the case to the undersigned. As the claim




                                                1
 file could not be located, the matter was once again remanded to the SSA to provide a complete
 record. ECF No. 17. Defendant did soon August 2. ECF No. 1$.’
  II.        THE FIVE-STEP SEQUENTIAL ANALYSIS
          The Social Security Administration has established a five-step evaluation process for
 determining whether a claimant is entitled to benefits. 20 C.F.R. § 404.1520, 4 16.920. In the
 first step, the Commissioner determines whether the claimant has engaged in substantial gainful
 activity since the onset date of the alleged disability. Id. § 404.1520(b), 416.920(b). If not, the
 Commissioner moves to step two to determine if the claimant’s alleged impairment, or
 combination of impairments, is “severe.” Id. § 404.1520(c), 416.920(c). If the claimant has a
 severe impairment, the Commissioner inquires in step three as to whether the impairment meets
 or equals the criteria of any impairnient found in the Listing of Impairments. Id. Part 404,
 Subpart P, Appendix 1, Part A. If so, the claimant is automatically eligible to receive benefits
 (and the analysis ends); if not, the Commissioner moves on to step four. Id. § 404.1520(d),
 416.920(d). In the fourth step, the Commissioner decides whether, despite any severe
 impairment, the claimant retains the Residual Functional Capacity (“RFC”) to perform past
 relevant work. Id. § 404.1520(e)-(O, 4l6.920(e)-(f). The claimant bears the burden of proof
 at each of these first four steps. At step five, the burden shifts to the Social Security
 Administration to demonstrate that the claimant is capable of perfonning otherjobs that exist in
 significant numbers in the national economy in light of the claimant’s age, education, work
 experience, and RFC. Id. § 404.l520(g), 416.920(g); see Poulos v. Comm ‘r of Soc. Sec., 474
 F.3d 8$, 91-92 (3d Cir. 2007) (citations omitted).
III.    DISCUSSION
        The overarching issue in this matter is whether the AU properly determined Plaintiff was
 not disabled between January 26, 2002, and October 6, 2003. The Court has plenary review over
 the AU’s determination of legal issues. Chandler v. Comm ‘r of Soc. Sec., 667 F.3d 356, 359
 (3d Cir. 2011) (cleaned up). The standard of review for findings of fact, on the other hand, is
 deferential. The standard “is whether there is substantial evidence to support such findings.” 42
 U.S.C. § 405(g) & 13 83(c). Courts are not permitted to re-weigh the evidence or impose their
 own factual determinations. Chandler, 667 F.3d at 359 (cleaned up). Instead, “substantial
 evidence” only requires “such relevant evidence as a reasonable mind might accept as adequate
 to support a conclusion.” Id.
        A.     Evidence of a Non-Severe Mental Impairment Prior to October 7, 2003
       At Step Two, the AU found that “medical evidence establishe[d] the existence of [severe]
pulmonary and bilateral knee impairments.” AR at 21. “It d[id] not, however, establish the
existence of any other severe impairment.” Id. Plaintiff argues that conclusion is incorrect
because significant evidence demonstrated a “severe” mental illness. Brief at 5-7.
       As noted above, at Step Two of the five-step sequential analysis, the SSA determines if
the claimant’s alleged impairment or combination of impairments is “severe.” 20 C.F.R.


 The Court regrets the lengthy delay in resolving this matter and sought to act with all deliberate speed
once the matter was reassigned to the Undersigned.
                                                   2
§ 404.1520(c), 416.920(c).    “An impairment or combination of impairments can be found ‘not
severe’ only if the evidence establishes a slight abnormality or a combination of slight
abnormalities which have no more than a minimal effect on an individual’s ability to work.”
Newell v. Comm’r of Soc. Sec., 347 F.3d 541, 546 (3d Cir. 2003). “Only those claimants with
slight abnormalities that do not significantly limit any ‘basic work activity’ can be denied
benefits at step two. Id. “Basic work activities are abilities and aptitudes necessary to do most
jobs, including, for example, walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying or handling.” Id. (cleaned up).
       Here, in finding no severe mental impairment prior to October 2003, the AU relied
primarily on an assessment by Plaintiffs treating physician, Dr. C. Dicovskiy. In April 2003,
Dr. Dicovskiy assigned Plaintiff a Global Assessment of Functioning (“GAF”) score of 70,
which indicates “no more than mild symptoms and limitations.” AR at 22.2 The AU also found
significant the fact that Plaintiff did not allege any form of mental disorder when initially
applying for benefits. AR at 21. While there was some pre-application history of mental
impairment, Plaintiff subsequently performed substantial gainful activity until at least 2002. Id.
Thus, mental impairments could not have prevented him from working during that time. Id.
Further, “there [was] no indications in the record that mental factors were a consideration in
tPlaintiff s] stopping work,” or that he sought or obtained mental treatment through February
2003. Id. at 2 1-22. And during Plaintiffs application process, he specifically told SSA staff
that he was not being, nor was he seeking, treatment for depressive symptoms. Id. at 22.
        Plaintiff points to some contemporaneous evidence of mental impairment and attempts to
explain the impairments’ lack of inclusion in initial application papers. Br. at 5-10. While a
trier of fact could weigh the evidence differently, the Court is bound by the AU’s factual
determinations so long as there is substantial evidence for them. 42 U.S.C. §S 405(g) & 1383(c);
McCrea v. Comm ‘r of Soc. Sec., 370 F.3d 357, 360—61 (3d Cir. 2004) (“The Commissioner’s
denial at step two, like one made at any other step in the sequential analysis, is to be upheld if
supported by substantial evidence on the record as a whole.”). As the AU found significant, Dr.
Dicovskiy’s assignment of a 70 GAF score strongly supports the conclusion that Plaintiffs
mental impairments did not limit his ability to do basic work activities before October 2003. AR
2 1-22; Newell, 347 F.3d at 546 (providing examples of basic work activities). Other evidence
corroborates that determination, including gainful employment until 2002, lack of assertions of
mental illness in original benefit applications, and lack of treatment or care. See AR at 2 1-22.
While that additional evidence may be insufficient to find non-severity on its own, it does help
corroborate Plaintiffs treating physician’s assessment. Cf Newell, 347 F.3d at 547 (describing
impropriety of relying on lack of evidence “in the particular circumstances of this case”).
      For these reasons, the Court finds that substantial evidence supports the AU’s
determination regarding the severity of Plaintiffs mental impairment. Accordingly, the Court
DENIES Plaintiffs appeal of the AU’s decision at Step Two. See Newell, 347 F.3d at 546


2
  Plaintiffs brief acknowledges (1) a GAF score reports “the clinician’s judgment of the individual’s
overall level of functioning and carrying out activities of daily living,” (2) that “[t]his information is
useful in planning treatment and measuring its impact, and in predicting outcome,” and (3) that a GAF
score between 6 1-70 indicates “generally functioning pretty well.” P1. Br. at 6-7 n.3.
                                                    3
(holding non-severe impairments are those that “have no more than a minimal effect on an
individual’s ability to work”); AR at 22 (relying on treating physician’s assessment indicating
Plaintiff had “only mild symptoms and limitations”).
      B.     Credibility Determinations
      Plaintiff argues the AU inappropriately found his and his fiancé’s testimony noncredible.
      [A]n AU has the authority and responsibility to analyze all of the evidence in the
      record and provide adequate explanations for disregarding or rejecting evidence.
      An AU cannot just bypass evidence contrary to his or her decision. Where the
      AU concludes that testimony is not credible, the AU must indicate the basis for
      that conclusion in his decision. Subjective complaints merit serious consideration,
      even when not fully confirmed by objective medical evidence. The AU is not
      required, however, to accept without question the subjective complaints of a
      claimant.
fordv. Comm’r ofSoc. Sec.,No. 12-cv-3$57, 2014 WL 1310174, at *9 (D.N.J. Mar. 31, 2014),
affd, 611 F. App’x 102 (3dCir. 2015).
              1.     Ptainttffs Testimony
        With respect to Plaintiffs own testimony, he complains “the AU did not explain her
reasons for finding his statements ‘[] not credible to the degree of incapacitation alleged.” Mot.
at 22 (quoting AR at 23). But the ALl specifically listed the medical evidence contrary to
Plaintiffs subjective complaints of pain. See AR at 23-24. Plaintiff further argues it was “an
error of law for the AU to reject subjective statements based on objective evidence alone.” Mot.
at 22. In support, Plaintiff cites SSA regulations stating: “we will not reject your statements
about the intensity and persistence of your pain or other symptoms or about the effect your
symptoms have on your ability to work solely because the available objective medical evidence
does not substantiate your statements.” Mot. at 22 (cleaned up). But here, the ALl rejected
Plaintiffs statements because objective medical evidence contradicted them, not for lack of
substantiating evidence. See AR at 23-24. Further, Plaintiff testified that he climbed two flights
of stairs to reach his apartment and took his dog for daily walks. Thus, Plaintiffs own testimony
supports the ALl’s determination that—contrary to some of Plaintiffs other testimony—his pain
was not debilitating.
              2.     Plaintiffs Fiancé’s Testim oily
       As to Plaintiffs fiancé, the Decision states that the AU “considered the testimony of the
claimant’s [fiancé] who asserted that the claimant was physically abusive during the period at
issue by pushing her all day everyday.” AR at 22. However, because “she never called police
or emergency mental health workers or otherwise sought assistance,” the ALl found “her
uncorroborated account not credible.” Id.
       Plaintiff does not provide an adequate basis to upset the ALl’s credibility detennination.
With the benefit of live observation, the AU found Plaintiffs fiancé’s testimony non-credible.
As the AU noted, that conclusion was buttressed by the lack of corroborating evidence.
Therefore, the AU met her obligation to “indicate the basis for [her] conclusion” regarding
credibility, ford, 2014 WL 1310174, at *9,
                                                4
       C.     Medical Expert for Onset Date
       Plaintiff argues the AU erred as a matter of law by not consulting a medical expert to
detenTline the onset date of Plaintiffs disability. Mot. at 10-14. Under the SSA’s rules at the
time of the AU decision, “[a]t the hearing, the [AU] should call on the services of a medical
advisor when onset must be inferred.” SSR 83—20. Examples of when an onset date must be
inferred include when “the alleged onset and the date last worked are far in the past and adequate
medical records are not available.” Id.
       Here, the alleged onset date and date last worked (January 2002) were relatively close to
Plaintiffs first hearing before the AU (June 2004). AR at 32. Further, Plaintiff submitted
voluminous medical records from which the AU could determine the onset date. See SSR $3—
20. Finally, SSR 83—20 mandates that “[t]he onset date should be set on the date when it is most
reasonable to conclude from the evidence that the impairment was sufficiently severe to prevent
the individual from engaging in SGA (or gainful activity) for a continuous period of at least 12
months or result in death.” Id. As discussed above, given Plaintiffs work history and the
medical evidence, the AU reasonably concluded Plaintiffs mental impairments were not severe
enough to significantly impact his ability to work prior to October 2003. See stcpra Part III.A.
       P.     Rejection of Dr. A1-Shroufs Opinion
        Plaintiff argues the AU erred in ignoring Dr. Al-Shroufs opinion that Plaintiff “has been
unable to work since January 26, 2002.” Mot. at 16-18. Defendant responds that the AU did
not err, as the statement was not a “medical opinion” entitled to deference, but instead pertained
to an issue reserved for the SSA. Opp. at 2-2 8.
       Defendant is correct. Dr. Al-Shroufs opinion regarding Plaintiffs ability to work is not
a medical opinion entitled to deference. Instead, whether Plaintiff was able to work is an issue
reserved for the SSA to determine. See 20 C.F.R. § 404.1527(e)(l)-(2) (2006) and
4l6.927(e)(1)-(2) (2006) (including ability to work in “issues reserved to the Commissioner”).
As discussed above, the Court must affirm the AU’s decision on the severity of Plaintiffs
condition (and its impact on his ability to work) if it is supported by substantial evidence. 42
U.S.C. §S 405(g) & 1383(c). Here, substantial evidence supports the AU’s determination that
Plaintiffs alleged mental impairments did not significantly hamper his ability to work before
October 2003. See supra Part III.A. To the extent Plaintiff accuses the AU of improperly
ignoring Dr. Al-Shroufs opinion, the AU explicitly cited Dr. Al-Shrouf in her decision. AR at
21. Further, given the substantial evidence that Plaintiff did not suddenly lose the ability to work
on January 26, 2002, any error in failing to explicitly reference Dr. Al-Shroufs non-medical
opinion was harmless. See sitpra Part III.A; Seaman v. Soc. Sec. Admin., 321 F. App’x 134, 136
(3d Cir. 2009) (affirming where, assuming arguendo the AU erred, Plaintiff otherwise failed to
establish a disability).




  While in other contexts, reference to current niles and regulations may be appropriate, here, the Court
sits in review of the April 2006 Decision. To determine whether the AU erred in rendering that
Decision, the Court must reference the regulations in effect at the time.
                                                    5
      E.     Residual Functional Capacity Calculation
       Finally, Plaintiff argues the AU erred in calculating his RFC because it was not supported
by substantial evidence. Mot. at 18-20. More specifically, Plaintiff argues the AU erred in
concluding that Plaintiff could engage in light work because (1) evidence from Dr. Cheerna does
not support that conclusion and (2) the agency consultant, Dr. Schoen, did not account for all of
Plaintiffs conditions in concluding Plaintiff could perform light work.
        Plaintiffs arguments are inapposite. Dr. Cheema concluded Plaintiff retained the ability
to perform work involving fewer physical demands than his past work as a roofer. AR at 24.
Plaintiff argues that because roofing work involved “heavy” exertion, Dr. Cheema could have
meant Plaintiff was only able to perform “sedentary” or “less than sedentary” work, not “light”
work. Mot. at 19. Plaintiffs logic is sound, but other substantial evidence supports the
conclusion that Plaintiff was able to work beyond a sedentary level. The AU specifically cited
a report from Dr. Hoffman that Plaintiff did not need assistive devices and had no difficulty
climbing off an examination table. AR at 23. Further, Plaintiff admitted to climbing two flights
of stairs to reach his apartment and multiple daily walks for exercise. Id. Thus, the AU relied
on more substantial evidence than Dr. Cheerna’s slightly ambiguous statement in determining
Plaintiffs RFA.
       Plaintiffs argument regarding Dr. Schoen’s failure to consider every potential
impairment and piece of evidence suffers the same fate. See Mot. at 19-20. The Court need not
decide whether Dr. Schoen’s opinion constitutes substantial evidence on its own, because the
AU also relied on other evidence the Court considers substantial. The Decision cites evidence
from Dr. Hoffman. records from St. Joseph’s hospital. and the results of other medical tests. See
AR at 23. further, considering Plaintiffs admitted ability to take multiple walks per day and
climb stairs to his apartment, any deficiencies in Dr. Schoen’s analysis did not cause him to
report that Plaintiff could perform more strenuous work than he was capable of Accordingly,
the AU did not err in finding Plaintiff maintained the ability to perform light work.
IV.    CONCLUSION
      for the reasons set forth above, Plaintiffs appeal of the SSA’s Decision is DENIED. An
appropriate Order follows.




Date: October/ 2019                                 WILLM J. MARTINI, U.S.D.J.




                                                6
